Case 2:19-cv-13638-DML-MJH ECF No. 13 filed 02/05/20         PageID.301    Page 1 of 8



                            United States District Court
                            Eastern District of Michigan
                                 Southern Division

PUBLIC INTEREST LEGAL
FOUNDATION,

Plaintiff,                                Civ. No. 2:19-13638-DML-MJH
   v.
                                          Hon. David M. Lawson
JANICE M. WINFREY, in her
official capacity as Detroit City         Mag. Judge: Michael J. Hluchaniuk
Clerk, and GEORGE AZZOUZ, in
his official capacity as Director of
Elections for the City of Detroit,

              Defendants.


                            JOINT RULE 26(f) REPORT

       The parties, through counsel and pursuant to Federal Rule of Civil Procedure

26(f), jointly submit the following Rule 26(f) report in this matter.

       The parties conducted their Rule 26(f) conference via telephone on January

31, 2020.

       The parties anticipate taking discovery related to the allegations, affirmative

defenses, and claims of the opposing party. The parties propose the following

discovery schedule.

       Initial disclosures will be served by February 14, 2020.

       Fact discovery will be completed by December 18, 2020.

       Expert witness disclosures will be made by January 19, 2021.
                                           1
Case 2:19-cv-13638-DML-MJH ECF No. 13 filed 02/05/20         PageID.302    Page 2 of 8



      Rebuttal witness disclosures will be made by February 9, 2021.

      Expert discovery will be completed by February 26, 2021.

      The parties shall file any dispositive motions by March 31, 2021.

      The parties propose that a trial on the merits commence during the week of

May 3, 2021, if available to the Court. Trial is expected to take approximately 3-5

days. A jury trial has not been demanded.

      The parties do not request any changes to the federal or local rules on

discovery. The parties do not have any outstanding or anticipated discovery

disputes.

      Pursuant to the Court’s Notice to Appear for Case Management Status and

Scheduling Conference, ECF No. 12, the parties provide the following additional

information.

Summary on background of the action and the principal factual and legal issues

      Plaintiff’s Position.

      This action arises under Section 8 of the National Voter Registration Act of

1993 (“NVRA”), 52 U.S.C. § 20507. One of the stated purposes of the NVRA is

“to ensure that accurate and current voter registration rolls are maintained.” 52

U.S.C. § 20501(b)(4). To accomplish that goal, Section 8 of the NVRA requires

election officials to “conduct a general program that makes a reasonable effort to

remove the names of ineligible voters from the official lists of eligible voters by



                                          2
Case 2:19-cv-13638-DML-MJH ECF No. 13 filed 02/05/20           PageID.303    Page 3 of 8



reason of – (A) the death of the registrant; or (B) a change in the residence of the

registrant[.]” 52 U.S.C. § 20507(a)(4). Detroit is not complying with these and

other federal and state list maintenance obligations.

      Publicly available data indicates that Detroit’s registration has reached

implausible and even impossible levels over several recent election cycles.

Detroit’s inflated registration rates are indicative of unreasonable list maintenance

practices, which have produced obsolete and inaccurate registrations, including

registrations that are invalid by reason of record duplication, death, relocation, or

non-U.S. citizenship. Defendants have allowed these conditions to persist.

      Plaintiff Public Interest Legal Foundation, a non-partisan, nonprofit, public

interest organization, has spent considerable time and financial resources in an

effort to improve voter rolls in the City of Detroit. The Foundation’s analysis of the

City of Detroit’s official voter registration roll identified thousands of likely

deceased registrants and thousands of likely duplicate—and sometimes triplicate—

registrations. The Foundation presented its findings to Defendants in order to

illustrate the flaws in the City’s list maintenance program and to help Defendants

begin to remedy long-standing inaccuracies in Detroit’s voter rolls. Despite the

Foundation’s efforts, Defendants would not commit to taking remedial action.




                                           3
Case 2:19-cv-13638-DML-MJH ECF No. 13 filed 02/05/20       PageID.304    Page 4 of 8



      Defendants have failed to make reasonable efforts to conduct voter list

maintenance programs, in violation of Section 8 of NVRA, 52 U.S.C. § 20507.

Defendants’ inaction has harmed and continues to harm the Foundation.

      Defendant’s Position.

      The National Voter Registration Act of 1993, 52 U.S.C. §§ 20501-20511

(formerly 42 U.S.C. §§ 1973gg-1973gg-10), was enacted primarily to increase

voting participation and minimize the risk of registered voters being improperly

removed from voting rolls. Plaintiff, the Public Interest Legal Foundation

(“PILF”) and other similar groups, however, file suit under the NVRA to force

municipalities to remove voters from voter rolls. It is true that Section 8 of the

NVRA, 52 U.S.C. §20507(a)(4), requires elections officials to make a “reasonable”

effort to remove the names of ineligible voters (those who have died or moved)

from their voter rolls, but the Act does not require them to engage in extraordinary

efforts to ensure that their voting rolls contain no errors whatsoever, which would

be impossible. The City’s voter list maintenance procedures were reasonable

within the meaning of the NVRA before Plaintiff filed the present lawsuit, and

remain reasonable now.




                                         4
Case 2:19-cv-13638-DML-MJH ECF No. 13 filed 02/05/20          PageID.305    Page 5 of 8



      Plaintiff’s suit alleges that the City’s list maintenance procedures are

unreasonable because the City has (1) failed to remove the names of deceased

voters and (2) failed to remove duplicate registrations.

      To discover and remove the names of registered voters who have died, the

City reviews local obituaries on a daily basis, and reviews all death certificates

filed with Wayne County every month. In addition, the Michigan Secretary of

State regularly receives a data file of all deceased individuals from the federal

Social Security Administration and cancels those records of deceased voters in the

state Qualified Voter File (“QVF”) statewide voter roll, which includes the City of

Detroit’s voter roll, and then notifies the City of such changes. In addition, when

any mailing to a registered voter is returned as undeliverable, the City sends

another letter of inquiry to the voter. If that letter is also returned, the City places

the person in a “challenged” status, and if the person does not vote in the next two

federal elections, the Secretary of State office automatically cancels these records

in the QVF and notifies the City electronically of the changes.

      When the City discovers what appears to be a duplicate name on its voter

list, the City sends the information to the state of Michigan, which reviews the

information and compares the names against the State’s drivers’ license

information, then makes any changes to the voter roll (which is a state-created

database) and informs the City of the change. In fact, after the Plaintiff informed



                                           5
Case 2:19-cv-13638-DML-MJH ECF No. 13 filed 02/05/20           PageID.306   Page 6 of 8



the City of alleged duplicate registrations contained in the City’s voter roll, the

City requested the State of Michigan to review the names, and the State removed

94% of those Plaintiff had identified – before Plaintiff filed its suit.

      Plaintiff has presented a misleading picture of the City’s voter list

maintenance efforts by simultaneously citing an erroneously high number of voters

registered in the City of Detroit, and citing an erroneously low number of actual

Detroit voting-age residents, based on inaccurate census data. Plaintiff has also

failed to acknowledge that many of those voters it claims were deceased had either

already been removed from the voting rolls, or had been placed in a “challenged”

status by the City. But even the raw numbers Plaintiff relies on do not support

Plaintiff’s argument that the City’s voter list maintenance procedures were or are

unreasonable. For example, Plaintiff alleges that it discovered the names of 2,503

registered voters whom it believed were deceased. However, Plaintiff also claims

that the Detroit voter roll contains 511,786 registrants. In other words, Plaintiff

claims that the City failed to discover that 0.489 % of those listed in its voter rolls

were deceased. Plaintiff also claims that it discovered 2,384 duplicate entries in

the City’s voter roll. But using Plaintiff’s figures, this would only comprise

0.465% of the City’s registered voters, a similarly miniscule percentage, and the

State of Michigan, at the City’s request, already eliminated 94% of these before

Plaintiff filed this case. The City submits that even if the Court accepts Plaintiff’s



                                            6
Case 2:19-cv-13638-DML-MJH ECF No. 13 filed 02/05/20     PageID.307   Page 7 of 8



flawed figures, these demonstrate that the City has taken reasonable steps to

maintain the accuracy of its voter registration lists. The Court should therefore

dismiss this case.




Dated: February 5, 2020.

                                         /s/ Eric b. Gaabo (with permission)
Robert L. Avers (P75396)                Eric B. Gaabo (P39213)
DICKINSON WRIGHT PLLC                   gaabe@detroitmi.gov
350 S. Main Street, Suite 300           Attorney for Defendants
Ann Arbor, MI 48104                     City of Detroit Law Department
734-623-1672                            Coleman A. Young Municipal Center
ravers@dickinsonwright.com              2 Woodward Avenue, Suite 500
                                        Detroit, MI 48226
 /s/ Kaylan Phillips                    (313) 237-3052
Kaylan L. Phillips
PUBLIC INTEREST LEGAL FOUNDATION
32 E. Washington Street, Suite 1675
Indianapolis, IN 46204
Tel: (317) 203-5599
Fax: (888) 815-5641
kphillips@publicinterestlegal.org
Attorneys for Plaintiff




                                       7
Case 2:19-cv-13638-DML-MJH ECF No. 13 filed 02/05/20        PageID.308    Page 8 of 8



                         CERTIFICATE OF SERVICE

      I state that on February 5, 2020, I filed the foregoing electronically with the

U.S. District Court for the Eastern District of Michigan in this matter, which will

forward this document to all counsel of record through its e-filing system.


                                 /s/ Kaylan Phillips
                                Kaylan L. Phillips
                                PUBLIC INTEREST LEGAL FOUNDATION
                                32 E. Washington Street, Suite 1675
                                Indianapolis, IN 46204
                                Tel: (317) 203-5599
                                Fax: (888) 815-5641
                                kphillips@publicinterestlegal.org




                                         8
